DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 30, 2021, has been entered.  Claims 1-2 and 7-35 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 102 and 103 rejections previously set forth in the Non-final Office Action mailed July 23, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Lazarus, Attorney of Record, on October 15, 2021.
The application has been amended as follows: 
Claim 10 (currently amended) The wound therapy system of claim 1, the valve being configured to remain in an open configuration in which the first tubing portion and the second tubing portion are in fluid communication following the valve being subject to the threshold minimum negative pressure.
Election/Restriction
This application is in condition for allowance except for the presence of claims 17-35 directed to method claims non-elected without traverse.  Accordingly, claims 17-35 have been cancelled.
Allowable Subject Matter
Claims 1-2, 7-16 are allowed.
Reasons for Allowance

The original claim 13 limitation “following a predetermined time interval after detection of the predetermined first negative pressure within the first tubing section by the first pressure sensor, the controller is configured to stop operation of the pump” was not taught by the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781